United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS 30, 2007
                                               July
                   FOR THE FIFTH CIRCUIT
                              _____________________                     Charles R. Fulbruge III
                                                                                Clerk
                                  No. 07-20087
                               Summary Calendar
                              _____________________

PATRICIA POTTS,

                                                              Petitioner - Appellant,

                                       versus

UNITED STATES OF AMERICA; SOCIAL SECURITY ADMINISTRATION,

                                                 Respondents - Appellees.
________________________________________________________________________

               Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:06-MC-407
________________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Patricia Potts appeals the district court’s denial of her motions for

permission to file suit and her motion for court appointed counsel. Potts is

required to file this type of motion because she previously filed and litigated a

frivolous suit against her mother and several government entities. Potts v.

Crosby Indep. Sch. Dist., 210 Fed. Appx. 342 (5th Cir. 2006) (unpublished).


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
Since the dismissal of this lawsuit, Potts has filed numerous requests for

permission to file suit, all of which have been dismissed as meritless.

       On September 1, 2006, Potts was ordered to desist from filing any action,

complaint, or motion in the district court, and warned that her failure to comply

could result in sanctions or civil contempt. Potts nonetheless filed another

motion for permission to file suit, which the district court denied on October 6,

2006.1 On appeal, Potts reiterates her grievances against the Defendants, but

fails to identify any legal error in the district court’s enforcement of the filing

ban.

       The judgment of the district court is therefore AFFIRMED.2




       1
        While that motion was pending, Potts mailed a second motion for leave to file
suit. That motion was denied as moot on November 14, 2006. Potts’s motion for court
appointed counsel was denied on February 20, 2007.
       2
         Potts has filed numerous motions in this court: (1) appellant’s motion to
request to [sic] subpoena appellant’s case file records; (2) appellant’s motion to
authorize transcript at government expense; appellant’s motion to supplement on
appeal with appellant’s personal SSA Medical Disability File; (3) appellant’s motion
to supplement the record with transcripts of February 24, 2003, February 25, 2003
hearings for temporary order, and transcripts of November 8, 2004 hearing; (4)
appellant’s motion to subpoena personal legal files in the possession of appellant’s
previous attorney; (5) appellant’s motion for writ of mandamus; (6) appellant’s motion
for neuro-psychological examination of appellant and Ally William; (7) appellant’s
motion to supplement the record on appeal with transcript of March 25, 2003, and
November, 2004; and (8) appellant’s motion to appoint counsel. These motions are
hereby DENIED.

                                          2